Notice of Non-Responsive Amendment
The reply filed on February 26, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Amended claims 1, 3, 8, 12-13, 17, and 19 and new claims 33-35 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons presented below. See 37 CFR 1.111. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 8, 12-13, 17, 19, and 33-35 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Applicant argues that the current set of claims is similar to the appealed set of claims (argued on pages 13-14 of Applicant’s response filed February 26, 2021), presumably those presented in the appeal brief filed on February 21, 2018. Had the originally examined claims been pending concurrently with claims incorporating the limitations of currently amended and new claims 1, 3, 8, 12-13, 17, 19, and 33-35, the following requirement for election would have been made:
Election/Restriction
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
I. Claims 1-20 and 24-26 (as presented in the Appeal Brief filed on February 21, 2018), drawn to ascertaining an optimal subset of a plurality of service compositions, including based on an analysis of cost, classified in G06Q 10/06315 (“Needs-based resource requirements planning or analysis”).
II. Claims 1, 3, 8, 12-13, 17, 19, and 33-35 (as presented in the amendment filed on February 26, 2021), drawn to implementing a process by installing at least one service component needed by the process, classified in G06Q 10/063 (“Operations research or analysis”).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as installing any components regardless of how an optimal subset of a plurality of service components is determined and regardless of any cost analysis.  See MPEP § 806.05(d).
The examiner would have required restriction between subcombinations usable together. Where the constructively elected subcombination and claims thereto are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I focuses on the determination of an optimal subset of a plurality of service compositions, including based on an analysis of cost. Invention II is not concerned with such a determination and analysis. Invention II, instead, focuses on the actual installation of the service components, regardless of how service component selection was optimized. Even though Invention I mentions installation of the service components, the focus of Invention I is on the pre-installation analysis process. This is readily evident in the decision rendered by the Patent Trial and Appeal Board on January 27, 2017 (in which a broader version of the claims of Invention I was considered by the PTAB). In this decision, the PTAB identified the “ascertaining” limitation (recited in the independent claims in both the Appeal Brief filed on June 21, 2011 and that filed on February 21, 2018) as not taught or suggested by the prior art. In other words, this limitation (including details of determination of an optimal subset of a 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683